Moore, J.
(dissenting). I cannot agree with the conclusion reached by Justice Stone. This case was tried in open court by a judge who lived in the little town where the property in controversy is located. He had the great advantage of hearing and seeing the witnesses. He was of the opinion that the proof established the continuous, adverse, actual, notorious, hostile, and visible possession of complainant and his grantor for more than 15 years before bringing suit. I think this conclusion is abundantly justified by the record.
The railway company got its deeds of right of way in September, 1880. They were not put upon record until April, 1885. In 1881 fences were built inclosing a right of way, but the entire strip deeded was not inclosed. In June, 1881, Gilbert Joslin obtained a deed of lot 16 from the same parties who had deeded to the railroad company, and when he took possession under the deed the fence of the railway company was erected, though its deed was not recorded until four years later. Mr. Joslin, supposing the fence was the boundary line of his lot, took possession up to the fence and built a house upon the lot. In October, 1884, Mr. Joslin deeded to one Lapres, who had as a tenant one Wedge, who repaired the railroad *518fence by making it a tight board fence so as to keep chickens out of his garden. Mr. Wedge also built a barn on the inclosed premises, but entirely upon the disputed strip of land. Mr. Lapres deeded to Mr. Bell in 1894, though Mr. Bell went into possession under a land contract from Mr. Lapres in 1889. His possession extended over the strip in question. He lived on the premises until 1900. He then leased it for a time, and then sold it on contract to one Bourrie, who assigned his contract to the complainant, Mr. Sheldon, who went into possession in 1902, and obtained his deed in 1904.
It is true all of the deeds excepted the right of way as granted by the deed dated September 18, 1880; but it is equally true that each of the grantees supposed the land deeded to them included all of the land up to the fence which was erected by the railroad company in 1881. Acting upon this supposition, they went into possession of the disputed strip. This possession was indicated since 1884 by making each year on the front portion of the disputed strip a garden, by the building of a barn thereon earlier than 1889, and continuing the use thereof; by the erection and maintenance of the fences on the front and rear of lot 16, all the way to the railroad fence; by the construction and repair of the sidewalk front of lot 16, all the way to the railroad fence; by the erection of a kitchen, part of which was on the disputed strip; and by other acts of possession. When this possession began in 1881, the railroad fence had been built; but the deed to the railroad company of the right of way was not upon record, and was not recorded until nearly four years later. The case of Illinois Steel Co. v. Budzisz, 106 Wis. 499 (81 N. W. 1027, 82 N. W. 534, 48 L. R. A. 830, 80 Am. St. Rep. 54), is in point. Marshall, J., speaking for the court, said that one of the questions to be decided was:
"Did the possession of the second occupant, under the circumstances, continue the possession of his predecessor so as to satisfy the statutory call for an uninterrupted 20 years’ continuous adverse possession ? ”
*519In answering the question affirmatively the following language was used:
“ Is a paper transfer, evidencing a change of possession by succession, necessary to blend the first possession into the second — tack them to each other, as it is called ? In that, we adhere to what was said by the court, speaking by Mr. Justice Pinney, in Allis v. Field, 89 Wis. 327 (62 N. W. 85), and Ryan v. Schwartz, 94 Wis. 403 (69 N. W. 178), to the effect that, though the possession of several distinct occupants of land, lasting for a continuous period of 20 years, cannot be united to satisfy the limitation statute, successive possessions, each reaching to and uniting with the one that follows it, by privity between the occupants, so as to render the possession of the property continuous from the first entry to the end of the period of 20 years, satisfies the statute, and a parol transfer of possession by one to another, as the former goes out of and the latter goes into possession, satisfies the essential of privity to tack the possessions together. The authorities all agree that privity between successive possessors is all that is necessary to render them continuous, if the possession be in fact actual and adverse. That privity may be created in any way that will prevent a break in the adverse possession and refer the several possessions to the original entry. It may be created by lease, as between landlord and tenant, or by descent by operation of law from ancestor to heir, or by conveyance, either by parol or otherwise, from vendor to vendee. 1 Am. & Eng. Enc. Law (2d Ed.), p. 842, and cases cited in the notes; McNeely v. Langan, 22 Ohio St. 32; Haynes v. Boardman, 119 Mass. 414; Witt v. Railway Co., 38 Minn. 122 (35 N. W. 862); Low v. Schaffer, 24 Or. 239 (33 Pac. 678); Vance v. Wood, 22 Or. 77 (29 Pac. 73); Crispen v. Hannavan, 50 Mo. 536; Weber v. Anderson, 73 Ill. 439; Faloon v. Simshauser, 130 Ill. 649 (22 N. E. 835); Menkens v. Blumenthal, 27 Mo. 198. The above cases, many of which are referred to in the briefs of counsel, are but a few of the authorities that might be cited to support the doctrine stated. It seems to be conceded by appellant’s counsel that many of such authorities are directly contrary to its position, but claim is made that they do not apply by reason of the statute (section 2302) which, as we have indicated, does not apply to the facts of this case. Only a few authorities that can be found are out of line *520with those cited. They are in harmony with elementary principles as laid down in the text-books. The doctrine is found as clearly stated, perhaps, as anywhere, in 2 Ballard’s Annual of the Law of Real Property, § 25, cited by respondents’counsel; the following language being used:
“ ‘Successive possessions may be tacked together so as to form a continuous and uninterrupted possession for the essential period of time. There must be a privity existing between the parties transferring the possession. Such possession may begin in parol without deed or writing and may be transferred from one occupant to another by parol bargain and sale, accompanied by delivery. AU that the law requires is continuity of possession where it is actual; and this continuity and connection may be effected by any conveyance or understanding which has for its object a transfer of the rights of the possessor or of his possession, when accompanied by an actual delivery of the possession.’
“ The doctrine is stated in 2 Pingrey on Real Property, § 1193, thus:
“ ‘Continuity is an indispensable element of adverse possession; but several possessions may be tacked together where they can be referred to the original entry. No paper evidence of a transfer of possession is necessary when the holding is under claim of the first entryman.’
“The discussion of this subject and citation of authorities might be continued to great length. It will be noted that in. every treatment of the matter, whether by text-writers or in judicial opinions, it is said that all that is necessary, where there is continuity of possession in fact, to connect the several parts of it, where there are such parts, so as to blend them into one term, continuous from first to last, is that there be privity between the persons as one succeeds to the other. Privity in such a case is the same as in any other, and it may be created in the same way. It is merely a succession of relationship in the same right to the same thing. 1 Greenleaf on Evidence, §§ 189, 523; Hart v. Moulton, 104 Wis. 349 (80 N. W. 599, 76 Am. St. Rep. 881). All that is necessary to privity between successive occupants of property, and in regard thereto, is that one receive his possession from the other by act of such other or by operation of law.”
See Matthews v. Railway Co., 110 Mich. 170 (67 N. W. 1111, 64 Am. St. Rep. 336), and the cases cited therein; *521Schafer v. Hauser, 111 Mich. 622 (70 N. W. 136, 35 L. R. A. 835, 66 Am. St. Rep. 403), and the cases cited therein.
If title by adverse possession was not acquired in this case, I cannot conceive of a case where it should obtain.
I think the decree should be affirmed, with costs.